Title: To George Washington from the Board of Treasury, 15 June 1789
From: Board of Treasury
To: Washington, George

 

No. 3.
Sir.
June 15th [1789]

The enclosed documents marked A. B. C. shew the state of the Domestic Debt of the United States to the 3d day of March last: the arrears of Principal and Interest on the Foreign Debt to the end of the present year: and the annual provision which must be made for the payment of the accruing Interest, and Installments of Principal (agreeably to the respective conventions) to the period of the final extinction of Foreign Loans.
The abstract marked D will also shew the probable amount of the paper which has been issued since the 10th of September 1782, for payment of Interest on the Domestic Debt under the denomination of Indents or Facilities, and the Balance computed in circulation: We [say] probable, because previous to the A[d]ministration of the present Board, the Indents issued under the Requisitions of the Requisitions of the 10th September 1782, and 27th of April 1784, were issued without any instructions or Checks to regulate the conduct of the Loan Officers and prevent frauds.
We have thought it necessary to exhibit this estimate (which is the most accurate that can be formed at present) because it is not improbable that the amount of it may, at a future period, enter into the general mass of the Domestic Debt; for although the Requisitions of Congress are calculated to call out of circulation a very larg[e] proportion of what might be issued to the 31st of December 1787; still there is little or no reason to hope that the States will ever make any adequate provision for calling them in by Taxes.
Under this impression (and because the receipt of Indents in taxes without any proportion of Coin) defeated almost intirely the collection of Specie under the general Requisitions, it was strongly urged by this Board to Congress, as will appear by their report of the 28th September 1787 (Copy of which marked E is herewith transmitted) not to permit their further issue: but considerations unknown to us prevented the adoption of this

measure, and of course we cannot be responsible for the resulting evils. The Capital of the Domestic Debt may likewise receive considerable augmentation from the three following Sources.
1st From the admission of unsettled claims for services and supplies furnished during the late war.
2nd From the liquidated amount of unredeemed Bills of the old Emission, and
3rd From Balances which may appear due from the United States to some of the States under the old confederacy, on the final adjustment of the Accounts of the respective States with the Union.
As to the first cause, it can only operate in case the importunate applications of Individuals should induce the Government to repeal their Act of the 23d July 1787—precluding any further admission of French Claims—various and strong efforts have been made for this purpose which the Board have hitherto successfully opposed: considering it (at the present period) as one of the most fruitful sources of fraud, which could be possibly opened.
The second, as it has at former periods, so it may under the present Government, claim the serious attention of Congress. The probable amount of it is estimated at Seventy eight Millions, four hundred and seventy seven thousand, nine hundred and ninety five nominal Dollars.
Should it therefore be funded at the rate of 40 for one (agreeably to a motion made in Congress on the 7th January 1783) the Specie amount would be 1,961,949 Dollars. If at 75, as proposed the same day—1,046,373 do.
The augmentation from the third source cannot possibly be judged of ’till the accounts betwixt the several States and the Union (on which we propose to treat) are finally adjusted.
Hence it results that if the outstanding Indents and the unredeemed Bills of the Old Emission were both funded (estimating the latter at 75 for one) the Capital of the Domestic Debt would be augmented betwixt Three and Four Million—and that in such case the aggregate would be at least 30,558,984 Dollars.
Whether any considerable diminution can be made from it within a short period by sales of Land in the Western Territory is rather doubtful.

Contracts for Land to an amount of about 3,200,000 Dollars have been actually executed under the administration of this Board, and the first Installments due thereon paid into the Treasury; but from the subsequent rise in the public debt, and other circumstances, we fear that the public expectations from this source will be much diminished. On this subject we shall treat more fully under the head of the Western Territory.
It is necessary to observe that in the Schedule marked C is included the last Loan opened in Holland for One Million of Florins, on the presumption that the same will be compleated during the present year.
Exclusive of the above there are two considerable Foreign Claims against the United States of which we shall treat under a distinct head.
The one said to be due to the Farmer’s General of France estimated at
Livs. 846,000
The other exhibited by Mr Caron de Beaumarchais amounting on the 1st July 1783 to
3,309,491
It is a duty, Sir, that we owe the public to declare that in our opinion a very strict investigation ought to be made of the merits of both these Claims, before the same are in any wise formally acknowledged on the part of the Government: Certain it is (as will appear by our future communications) that no less a sum than one million of Livres of the Aids and subsidies granted by the Court of France previous to February 1778, is not included in the accounts of any Foreign Ministers or Agents concerned in the Receipt of public monies in Europe since the commencement of the late war; but whether the same is involved in either of the Claims above stated cannot, at this juncture, be properly ascertained.
Whilst on the subject of Foreign Loans, it may not be improper to observe that one of the greatest impediments, which obviously presents itself against the practicability of discharging the sums annually accruing to the first of January 1798 are the heavy Installments of the Capital due on the French Loans. If the forms of those Loans could be so modified, as to defer the payment of all the Installments of principal for the space of Eight or Ten Years, it would be certainly a most desireable object. Since in such case the Annual Revenue might be made to

square much more exactly with the annual expenditure than can be otherwise hoped for.
From Communications which have been made to this Board (for which we beg leave to refer to the paper marked F) it is not improbable that such a negotiation through the intervention of the Dutch Capitalists or other means might be effected, in which case the annual demand for the Foreign Debt to the 1st January 1798, would on an average be diminished Four hundred and sixty two thousand, nine hundred and forty two Dollars. We have the honor to be with high Respect Yr most Obedt Humble Servants

Samuel Osgood
Walter Livingston
Arthur Lee

 
A.Abstract of the Liquidated and Loan Office Debtof the United States 3rd March 1789




Dollars 90th


Registered Debt
4,598,462.78


Credits given to Sundries on the Treasury Books by virtue of special Acts of Congress which are not yet put on the Funded Debt
187,578.65


Certificates issued by the Commissioner of Army Accounts (deducting those which have been cancelled and Registered)
7,967,109.73


Certificates issued by the Commissioners of the five Departments (deducting those which have been cancelled and Registered)
903,574.59


Certificates issued by the late State Commissioners (deducting those which have been cancelled and Registered)
3,291,156.37


Loan Office Certificates issued in 1781 and expressed at Specie value (deducting what has been cancelled and Registered)
112,704.15


Loan Office Certificates old Emissions reduced to specie value agreeably to the scale made by Congress by taking the Medium of the Loans in each Month viz. 3778,900 Dols. Loaned Septr 1st 1777 equal to
 Dollars 90th 




3,778,900.



3,459,000 between 1st Septr 1777 & 1st March 1778 equal to
2,538,572.



59,830,212 between 1st March 1778 & the close of the Lo[a]n Offce equal to
 5,146,330.  




11,463,802.



Deduct specie amount cancelled and Registered
   365,983.15
11,097,818.75

  

Foreign Officers Amos. to their Credit, the Interest whereof is payable at the House of Mr Grand Banker at Paris and included in the estimate of Foreign Interest
   186,427.69




28,334,833.21


From which deduct this sum received into the Treasury (on account of Lands and other purposes) and cancelled
960,915.44


Leaves the Amot of the Domestic Debt
27,383,917.67


Joseph Nourse Register

 
  
   
  
The Interest on the Domestic Debt agreeably to the Estimate heretofore made, is payable in Indents to the 31st of December 1787. From that period to the 31st of December 1789 provision is yet to be made; of course the Interest on 27,383,917 Dollars Capital at 6 per Cent for Two Years is
Dollars—3,286,070.
[B]A General Statement of the Foreign Loans, Shewing in abstract the Capital Sums borrowed, the arrearages of Interest and parts of Principal which became due in 1786–1787 and 1788, and remaining unpaid on the 1st January 1789; and the Interest and parts of Principal becoming due in the year 1789.
Treasury of the United States Register’s Office 3d March 1789

  
   
   



Capital Loans borrowed. viz.


Of the Royal French Treasury on Int. @ 5 prCt
24,000,000



In Holland, guarranteed by the Fr[en]ch Court @ 4 prCt
10,000,000
Dollars




Livres—34,000,000 =
6,296,296


Royal Spanish Treasury @ 5 per Ct

174,011



   
      
         Lenders in Holland
         1st
         loan
         @ 5
         prCt 5,000,000 Flor:


         
         2nd
         do 4
         
         prCt 2,000,000 do
      
      
         
         3d
         do 5
         
         prCt 1,000,000 do
      
      
         
         4th
         do 5
         
         prCt 1,000,000 do
      
      
         
         
         
         
         9,000,000 =
      
   


3,600,000




Total Dollars
10,070,307


Arrearages of Interest and parts of Principal which by the Terms of the Loans became due in 1786–1787 and 1788 and remained unpaid on the first of January 1789. viz.


1786


 dolls. 90th 


January 1st 2 Yrs Intt on the
 6,000,000 Liv. Fr:Lo[a]n @ 5 prCt.
600,000   =
111,111.10


Novr 5th 1 do on
10,000,000 do 4 prCt
400,000   =
74,074.  


Marh 21st Principal of the Spanish Loan is

174,011.  


Arrearages of Interest 5 prCt

   39,895.85





399,092. 5


1787





January 1st 1 Yrs Intt on
 6,000,000 Fr: Lo: @ 5 prCt
300,000   =
55,555.50


Sepr 3rd 4 do on
18,000,000 do do
3,600,000   =
666,666.60


First paymt of the
18,000,000 Capital is
1,500,000   =
277,777.70


Novr 5th 1 Yrs Int. on
10,000,000 Fr: Lo: 4 prCt
400,000   =
74,074.  



First paymt of the
10,000,000 Capital is
1,000,000   =
185,185.17


Marh 21st 1 Yr’s Int. on
174,011 Dol. Sp: Lo: is

8,700.60





1,267,959.77


1788





January 1st 1 Yr Int. on
 6,000,000 Fr: Lo: @ 5 prCt
300,000   =
55,555.50


Septr 31 do on
18,000,000 do @ 5 pCt
900,000   =
166,666.60


Second paymt of the
18,000,000 do Capital is
1,500,000   =
277,777.70


Novr 5th 1 Yrs Int. on
10,000,000 do @ 4 pCt
400,000   =
74,074.  


Second paymt of the
10,000,000 do Capital is
1,000,000   =
185,185.17


Marh 21st 1 Yrs Int. on
174,011 Dol. Sp: Lo: @ 5 prCt

8,700.60





  767,959.77


Total unpaid 1st January 1789 Interest


1,335,074.75


Parts of Principal


1,099,936.89





2,435,011.69


Interest and parts of Principal becoming due in the year 1789



1789





Jany 1st 1 Yrs Int. on
 6,000,000 Fr: Lo: @ 5 PrCt
300,000   =
55,555.50


Feby 1st 1 do on
 2,000,000 Flo. D. Lo: 4 prCt
80,000 flo. =
32,000.  


Marh 21st 1 do on
174,011 Dol. Sp: Lo: 5 prCt

8,700.60


June 1st 1 do on
 7,000,000 flo. D: Lo: 5 prCt
350,000 flo. =
140,000.  


Septr 3d 1 do on
18,000,000 Fr: Lo: 5 prCt
900,000   =
166,666.60


Novr 5th 1 do on
10,000,000 do 4 prCt
400,000   =
74,074.  


Annual Interest Dollars


476,996.80



Parts of Principal




Septr 3d 3d paymt of the
18,000,000 Capital is
1,500,000   =
277,777.70


Novr 5th 3d do of the
10,000,000 do
1,000,000   =
185,185.17





462,962.87


1789





Feby 1st By the terms of the Loan of 2,000,000 of Florins vide Journals of Congress for 1787 Appendix 246—“The United States may if they please pay off and discharge in ready Money the premium arising this year”—in like manner as was done in 1785 and 1787, whereby they will save as per page 249 the gratification of 6 per Cent as also the Int. upon 70,000 florins @ 4 pCt until A.D. 1803.



Premium of 70,000 Florins is


28,000.  


Total 1789 Dollars


  967,959.77


From the foregoing statement it appears there was due on 1 Jany 1789
Interest
1,335,074.75


To be provided for to pay Int. becoming due in 1789

476,996.80


Dutch Premium of 1789

28,000.  





1,840,071.65


Parts of Principal due on 1st January 1789

1,099,936.84


becoming due in 1789

  462,962.87




Dollars
3,402,971.56



The Farmers General of France have a claim on the United States, for eight hundred forty six thousand seven hundred and seventy Livres, fourteen Sols, five deniers upon Contract signed Benjamin Franklin 17th Novr 1781 being a balance due on a Loan of one million Livres Tournois, the 3d June 1777 to Messrs Franklin and Dean as Agents of the United States.
Joseph Nourse Regr
C.
Treasury of the United States Register’s Office 3d March 1789.
Schedule of Annual payments of French & Dutch Loans on account both of principal and Interest to their final Extinction; for which provision is yet to be made Treasury of the United States Register’s Office 3d March 1789



 Dollars 90th 


Amot of Principal & Int. due Jany 1st 1789
3,402,971.56


1790
867,370.33


91
882,074. 7


92
824,777.67


93
1,243,481.43


94
1,162,185.17


95
1,168,888.80


96
1,079,592.53


97
1,118,296.27


98
695,148.14


99
489,222.20


1800
469,962.87


1
554,703.63


2
432,444.40


3
130,000.  


4
127,000.  


5
124,000.  


6
121,000.  


7
228,000.  



   
      
         Total to be paid
         Dollars
      
   

 16,127,119.65


This Schedule being formed on a principle of a full payment of all Arrearages due on the 1st January 1789: and also, of Interest and parts of Principal, becoming due in 1789. A variation will be made for 1790, and the subsequent Years (as the case may be) should not the funds of the United States admit of such payment.
By the terms of the Loan of 2,000,000 Florins, certain premiums were agreed to be paid to the Subscribers; but at the option of the United States, whether in ready money as they become due, or with an yearly Interest thereon, and an additional Gratuity at the several periods affixed for the Redemption of the Loan. The foregoing statement is on a Supposition that the United States will prefer discharging the said Premiums in ready Money, and are accordingly stated in the years they become payable.
Joseph Nourse Regr

D.Interest Indents
Treasury of the United States Register’s Office 12th June 1789
The following sums by sundry Resolutions of Congress were made receivable into the Treasury of the United States.


1st In Certificates which were to be signed by the respective Loan Officers for Interest due in the several States, by Acts of Congress of the 4th & 10th Septr 1782 & 28th April 1784
Dollars



1,867,747.67.4


2nd In Indents of Interest prepared by the Board of Treasury, and to be by them transmitted to the several Loan Officers for the payment of Interest on the Domestic Debt viz.






By Act
27th
Septr
1785
1,871,756



 2d
Augt
1786
1,606,632



11th
Octr
1787
1,700,407



20th
Augt
1788
1,686,541







6,865,336.12    


Thus the United States made receivable in Taxes into their Treasury in Interest Indents
8,733,083.79.4


From some of the States not complying with the Acts of 4th & 10th September 1782 and 28th April 1784 the whole amount actually issued of 1.867.747 67/90. 4/8 above mentioned was only
550,841.33.6/8


The whole amount transmitted to the several Loan Offices by the Board of Treasury under the Acts above mentioned to 12th June 1789 is
3,548,965.70


Interest paid at the Treasury of the United States upon Warrants drawn by the Board on the Treasurer, or Treasury Certificates &c.
264,224.35


The total Amount which has been issued for Interest on the Domestic Debt is
4,364,031.48/90.6/8


of which sum there has been received into the Treasury to 12th June 1789 so far as the Records of the Tresy shew
2,235,337.40.5  


Leaving in circulation throughout the U.S.
2,128,694. 8.1


E.[Board of Treasury to Congress]
Board of Treasury 28th September 1787
The Board of Treasury, to whom “it was referred to report a Requ[i]sition for the current year, including one year’s interest on the Foreign Debt, and such part of the Principal as may become due in the ensuing year; and providing for the payment of one Year’s Interest on the Domestic Debt, in a mode most convenient to the States, and advantageous to the Union.”
Beg leave with great deference to represent to Congress.
That on an attentive investigation of the modes which have been hitherto proposed for the payment of the Interest of the Domestic Debt, it appears altogether impracticable, in the present state of the Federal Government, to make the Interest or honor of

the Union coincide with what the several States appear to judge for their convenience in this respect. The propriety of this remark will we presume, appear from a statement of the subsequent facts, and the inferences obviously resulting from them.
The first attempt made by the United States in Congress, to induce the several States to provide means for paying part of the Interest on the Domestic Debt, was the requisition of the 4th & 10th September 1782: by this the States are required to furnish their several Quotas of One Million two hundred thousand Dollars, to be applied for the purpose abovementioned; and license given to appropriate, in the first instance, their respective Quotas towards the payment of the Interest of such part of the Debt as was due to their Citizens, previous to any part thereof being paid into the public Treasury.
Without entering into a discussion, how far the License given to the several States, by the foregoing requisition, is warranted by the Confederation (a point which is probably very questionable) we shall only observe, that notwithstanding the completion of it was again urged on the States by the Act of Congress of the 12th of October 1785, not more than Four hundred and thirty five Thousand, five hundred and forty one Dollars, was paid on it to the thirty first of March last, and that only by the States of Massachusetts, Pennsylvania, Connecticut and Delaware.
The second experiment for this purpose is the requisition of the 27th and 28th April 1784, by which, (although the estimate on account of Interest on the Domestic Debt, to the end of the year 1783 was 1,970,760 Dollars) the sum actually called for on that account was Six hundred and seventy seven thousand seven hundred and forty four Dollars, forty three ninetieths: This Sum the States had a right to pay in Indents of Interest on the Domestic Debt, certified to the end of the Year 1782.
The requisition next in course is that of the 27th September 1785; by which the sum required for Interest on the Domestic Debt was Two Millions eight hundred and five thousand, seventy one dollars, and nine ninetieths: This sum the States were admitted to pay in Indents of Interest certified to the end of the year 1784.
By the last requisition, of the 2nd of August 1786, the sum required for Interest on the Domestic Debt was one Million, six hundred and six thousand, five hundred and sixty dollars, sixty five ninetieths.
Which sum the States had a right to pay in Indents of Interest, certified to the end of the year 1785: So that the summary of the requisitions on account of Domestic Interest, from the 4th September 1782 to the 2d of August 1786 is as follows:


By the Requisition of
1782
1,200,000.


By that of
1784
667,774.43


By that of
1785
2,805,071. 9


By that of
1786
1,606,560.65


Making in the whole the sum of
6,279,376.27 dols.


It is with regret that we are constrained to observe, that to the 31st of March last, the aggregate payments, on account of these requisitions, do not appear from any documents in the Treasury Office to exceed the sum of



1,003,725.57


Leaving a Balance still due of no less than
5,275,650.60



6,279,376.27 dols.


If from this balance is deducted the sum of Dollars 1,606,560 65/90 (being the sum required for Interest by the Requisition of the 2nd of August last, and for which no Indents of interest have as yet been issued;) the remainder being 4,672,815 50/90 dollars, is still in circulation, either in Indents of Interest issued by the United States or by the several States, in pursuance of the licence given to them by the requisition of the 10th of September 1782; of which last no returns have been made to this Office.

For this large sum of public paper, there is no reason to presume, that Funds in the least degree adequate have been provided by the several States.
Having compared the aggregate of the Indents which have been issued, with the receipt of them in the general Treasury, it may not be amiss to examine the particular States by which payments of Indents have been made, because, by this review the disposition of the several States to provide taxes for the purpose of defraying the Interest of the domestic Debt, may, with a considerable degree of accuracy, be ascertained.
On the Requisition of 1782, there has been paid to the 31st day of March last,


By the State of Massachusetts
192,000.


Connecticut
46,741.10


Pennsylvania
180,000.


Delaware
16,800.



 435,541.10






On the Requisition of 1784



By Massachusetts
30,963.45


Connecticut
10,989.71


New York
36,933.67


Pennsylvania
53,441.


Delaware
10,011.69


Virginia
38,231.25



 180,571. 7
 

On the Requisition of 1785



By Massachusetts
—


By New York
111,195.


Pennsylvania
200,824.70


Delaware
11,064.36


Virginia
64,529.24



 387,613.40


On the Requisition of 1786
000


No State having complied with the terms of it; so that the total receipt of Indent to 31st March last as above stated
1,003,725.57




Hence it appears that (exclusive of the extreme inequality in the payments of Interest on the Domestic Debt) there never has been, at any one period, a majority of States disposed to collect taxes for the payment of this Interest (notwithstanding the advantageous terms on which such payments might have been made) and that this disposition has been diminishing so fast, that on the requisition of 1785, scarcely any payments of Indents have been made to the General Treasury; and that no State whatsoever, has complied with the requisition of the 2d of August last, so as to provide adequate funds for their respective quotas.
The United States in Congress having, however, judged it advisable to continue the requisition for Interest on the Domestic Debt, it becomes the duty of the Board to suggest, for this purpose, what appears most conducive to the Interest and Honor of the Union.
Two modes only can be devised for payment of Interest on the Domestic Debt, so that every public Creditor may have his interest ascertained, and regular Documents preserved thereof at the General Treasury.
The first is, by an issue of a paper medium, for the payment of the Interest so certified; and making the same receivable as specie in all the general Taxes.
The second, by requiring of the several States, their respective quotas, for the purpose abovementioned, in gold or silver Coin.

The first mode, (which is, in fact, the issuing of Indents) has been already put in practice; and the result has proved, that the several States do not judge it sufficiently convenient to induce them to comply with it: at least, tho’ some of them have passed Acts in apparent conformity to the requisitions, very few of them have taken measures to collect; by taxes, the Indents issued in pursuance thereof.
The State of Virginia, indeed, by the returns in this Office, appears to have collected on the requisition of 1785, by Taxes, on the 1st January last, more than all the other States in the Union; (although the whole sum collected, for want of sufficient accompanyment in Specie, is not yet paid into the general Treasury) and the States of Pennsylvania and New York, have, it is presumed, a sufficient number of Indents to discharge their several proportions of the Domestic Interest; but this (as to the two States last mentioned) arises from an assumption of a considerable part of the Capital of the Domestic Debt, and not by the ordinary mode of Taxation.
If then it shall appear, that the continuation of the issue of Indents is not beneficial to the domestic Creditors at large (for whose relief it was calculated) and that it is injurious to the public Interest, we presume that Congress will not judge it adviseable to continue it; in which case the sum adequate to the discharge of the domestic Interest, as well as what is required for the other exigencies of Government, for the year 1787, must necessarily be called for in Specie.
That it is not beneficial to the Domestic Creditors at large, will appear clearly from the following circumstance:
In the month of April 1784 the market price of the Domestic Debt (without computing Interest, for which the purchasers made no allowance) was about five shillings in the Pound, at present it is about half that sum. On these principles the following statement will shew the loss sustained by a person then possessed of One hundred Pounds Capital, of the Domestic Debt, and still continuing to hold it.


£100 Capital of the Domestic Debt, in the year 1784 @ 5/ for 20/ is
£25


Four Years avarage Interest on ditto, in Indents of Interest, issued in pursuance of the requisitions of 1784 & 85, sold for 8/ for 20/
£ 9.12


Value of the principal in 1787 @ 2/6
12.10


Loss to the holder
  2.18



£25.


Which is about 12 per cent diminution on the value of the Capital. This estimate, indeed, is made on terms more favourable to the Creditors in theory than it would be found in practice; for the avarage Interest on the domestic debt, to the end of the year 1785, would not be four years: Neither could Indents be generally negociated at 8s. in the pound; they fell much below that price soon after those of 1785 were issued; and at present they are from 2S.9 to 3s. in the pound.
This loss, indeed, might not be sustained by persons who are skilful in their speculations on the Public Debt, since by a quick transfer of their property on it, they might in a great degree avoid it; but this by the bona fide holder, or original possessor of the Debt, could not be done, and for the relief of such, more than of the former class, we presume the public arrangements, for the payment of the Domestic Interest ought to be calculated.
That the continuation of the system of issuing Indents, is injurious to the public Interest, will appear clearly from the following considerations:
1st Because it is attended with a certain and heavy expence in preparing and issuing the bills, and in preserving the proper checks, so as to detect counterfeits, and to prevent abuses in the officers entrusted with their issue:
2d Because in its operation, it delays, as well as diminishes the payment of Specie into the public Treasury; as the Indents from the depreciated value, are sure of finding

their way into the State Treasuries, whilst the gold and Silver (tho’ it may be actually paid by the People) lingers in the hands of the Collectors for the purposes of speculation.
3d Because, where the payments of Indents into the general Treasury, is not limited to a stated and reasonable period (as is the case of the requisition of September 1782 and April 1784:) it operates as a premium to those States, who may procrastinate the completion of their Quota’s: The payments made by the state of Massachusetts and Pennsylvania, on the requisition of 1782, are a full confirmation of this remark, as the Interest paid in the former State, was very little below the par of specie, and in the latter, at no more than 25 per cent, discount, whilst the whole arrearages of those requisitions, which are payable in Indents, may now be discharged, by the delinquent States, at a discount of at least 80 per cent, that is four shillings in the pound.
4th Because where to guard against this evil, it is declared, (as in the requisition of 1785 and 1786) that the Indents, not collected by a stated period, should not be received at the General Treasury, and that the same shou’d be secured by proper Funds; it creates a disposition in the several States (who may be so delinquent) to withhold all payments, whatsoever, of Specie, from the general Treasury, to compel a relinquishment of those principles whose operation they feel to be inconvenient, And lastly; because it revives, and gives a Sanction to the issue of an unfunded Paper medium, the evils of which, have been so severely felt throughout the Union.
It may be said that the sum of specie which is necessary for the Interest of the Domestic Debt, cannot with any prospect of success, be expected from the States, in addition to what is indispensably requisite for the support of the civil Establishment and Foreign Debt; but this objection (as will appear from the great balance still due from the States) will equally apply against calling for it even in that mode; and of course operate against any requisition whatsoever on account of Domestic Interest.
For the reasons above stated, the Board have judged it advisable to submit to the consideration of Congress, the annexed requisition, in which the sum necessary for the Domestic Interest, is required in Specie.
This sum, estimating the Domestic Debt, as it was computed by the Register of the Treasury, on the 31st March last, will amount to 1,700,407 Dollars.
To facilitate the payment of it, as far as practicable, the Board have judged it necessary, to take a review of the amount in Specie, which has been required of the several States, by the existing requisitions, and to compare with it the actual payments on the appropriations specified in the Annual Estimates, and the sums now judged necessary for their completion; in order that the surplus of the specie appropriations, (if any shou’d appear) should be applied in aid of the sum necessary, for the payment of one years Interest on the Domestic Debt.
This surplus will appear, by the abstract marked (C) to be no less than, One million two hundred thousand Dollars; the principal part of which arises from the sum of 1,000,000 Dollars, required in the year 1784, to discharge Debts contracted, and supposed to be due, in the years 1782. and 1783; and which it was originally meant to pay in Specie.
We cannot from any documents in the Treasury Office, ascertain on what details this estimate was grounded: no anticipation has, however, been made on it, excepting the one stated by the late Superintendant of Finance, at the time of his resignation.


Amounting to
Dollars
153,000.


The payments made by the Board under it are

38,539.


Arrears of Military pay and subsitance for 1782 and 1783 still due

   39,141.33




230,680.33

  

Making in the whole the sum of Two hundred and Thirty thousand, six hundred and eighty Dollars 33/90ths, which deducted from the 1,000,000. above stated will leave a surplus of
769,320.


This surplus may, in the judgement of the Board, be applied towards the discharge of the Domestic Interest, for the year 1786, because it is to be presumed, that the greatest part of the Debt it was meant to discharge has entered into the mass of the liquidated Debt, and of course, shou’d any claims be now made under it, it wou’d be proper to adjust the same on uniform principles.



The next surplus of any considerable moment is, an excess of provision in the Monies required for the payment of the Interest, and Installments, due on the foreign Debt, owing to an error in former Estimates, as particularly explained in the abstract above mention’d amounting to
333,111.


The third surplus is an excess of specie, required by the requisition of 1784. beyond what the aggregate of the specie appropriations as specified in the estimate, on which that requisition was founded, renders necessary.



The proportion of specie by that requisition being
2,003,241.


And the aggregate of the objects for which actual specie was necessary
1,841,779.33


Leaving a surplus of
161,461.57


So that the Excess of specie, required on former Estimates is
1,263,892.57


If from this is deducted for short provisions
   63,892.57


The balance which may be appropriated towards the payment of the Domestic Interest, for the year 1786, will be
1,200,000.


By appropriating this sum, to the payment of one years Interest on the Domestic Debt, the deficiency to be required of the States, will be Five hundred thousand, four hundred and Seven Dollars.
In the Estimate, on which the proposed requisition is founded, Congress will observe, that we have included a sum adequate to the discharge of the Debts contracted in consequence of the Act of Congress of the 20th October last, for augmenting the Troops in service, which by the Estimate of the Secretary at War (No. 4) amounts to Forty eight thousand, five hundred and forty eight Dollars.
The special requisition, which was intended for defraying the Expences accrueing from that Act, have been repeated, and the States permitted to pass any Monies paid on account of the same, to the credit of the former Specie requisitions, no appropriation has, of course been made for it—the requisition of the 2d August last, having only provided for the Expences of the military establishment, as it then stood.
A question may perhaps arise, whether it might be proper to appropriate the whole specie surplus, as above stated, for the payment of the Interest on the Domestic Debt, to the end of the year 1786, since by comparing the aggregate of the sums required of the States, on account of Domestic Interest, with the estimates on which those requisitions are founded, the provision for completing the payment of the Domestic Interest, to the end of the year 1786, will not appear adequate.
But it is doubtful how far these estimates can be relied on. In some cases (as in the requisition of 1782) Congress left it to the States to ascertain and pay the interest for which that requisition is made, and even where such licence was not given, some states in the Union have undertaken such payments.
No proper Documents of the Interest so paid, has been returned to this Office, notwithstanding the several States were, by the requisition of 27th September 1785 required

to make returns of all Interest paid by them respectively, to the first of January 1786: of course it is not yet practicable to ascertain, with sufficient precision, the commencement of the respective periods of Interest.
When the returns are compleated of all the Indents issued on the requisition of 1785 (with which almost every State in the Union complied) it is probable, that a pretty accurate Estimate may be made of the provision necessary for compleating the payment of the Domestic Interest.
In the mean while the arrangements made by Congress, for the disposal of the Western Lands by public Auction, or Contract, and by the sale of the Public Copper, will not only absorb a sum of Domestic Interest now due, but will lessen extremely the sum requisite for that object in future; so that should there, on a future investigation, appear a deficiency in the provision made for Domestic Interest, to the end of the year 1786 the States, it is presumed (as they will become more able) will feel themselves better disposed to provide for it, than they appear to be at present. All of which is humbly submitted.


Estimate of the Monies requisite for the services of the year 1787



For the civil Department, as ⅌ abstract No. 1. heretofore transmitted
124,161.85


Military Department, as ⅌ abstract No. 2. accompanying this report
176,757.17


Geographer’s Department as ⅌ Abstract No. 4. heretofore transmitted
9,964.


Invalid Pensions, agreeably to Act of Congress of April 1782 & June 1785 estimated at
88,000.


Contingencies, estimated from actual expenditures under that head, in the year 1786
20,000.


Foreign Debt, for the payment of the principal & Interest, due on the French & Dutch Loans, in the year 1788 which ought to be provided for in this Year, as ⅌ Schedule of Foreign Loans  Dollars
871,622.87


 
One Years Interest on the Spanish Loans, due in 1788
8,700.



One Years interest on 186,427. dollars amount of Debt due to foreign officers
 11,185.55





891,508.52


Domestic Debt, liquidated as per abstract No. 5. heretofore transmitt’d, Interest on 15,955,788.  Dollars
957,342.



Loan Office Debt, Interest on 3,778,900 issued to 1st Septr 1777
226,734.



Interest on 3,459,000 Dollars (nominal) issued between 1st September 1777 and 1st March 1778 (which sum when liquidated will amount to 2,558,572 Specie; but the Interest is payable in nominal value)
207,552.



Interest on 5,146,330 Dollars specie, value of Loan Office Certificates issued after the 1st March 1778
308,779.  





1,700,407.  


Making in the whole, the sum of
Dollars
3,010,798.64


By the United States in Congress assemble’d September  1787. Resolved, That for the services of the present year, One

thousand seven hundred & eighty seven, it will be necessary that the several States should pay into the common Treasury on or before the first day of  next the sum of  for the following purposes. Viz.




For the Civil Department

124,161.85


   Military Department

176,757.17


   Geographer’s Department

9,964.


   Invalids Pension

88,000.


   Contingencies

19,000.


Foreign Debt, for the payment of Interest on the French & Dutch Loans and two Instalments of Principal on the French Loans becoming due 1788  Dollars
871,622.87



Spanish Loan, one years Interest due thereon
8,700.



Debt due to foreign officers, one years interest thereon
 11,185.55





891,508.52


Domestic Debt one years interest thereon

1,700,407.  


Making in the whole the sum of
Dollars
3,009,798.64


From which deduct the sum of one million two hundred thousand Dollars, being the excess of Specie, called for by the several requisitions of 1784–1785. and 1786 beyond what is, at present, found necessary (agreeably to a report of this date from the board of Treasury) and the balance to be raised in virtue of the present requisition, will be one million, eight hundred and nine thousand, seven hundred and ninety eight Dollars, and fifty eight ninetieths: That the quotas of the several States, of the sum above stated, be as follows, Viz.


New Hampshire

63,592.


Massachusetts

270,780.


Rhode Island

38,992.


Connecticut

159,373.


New York

154,727.


New Jersey

100,572.


Pennsylvania

247,569.


Delaware

27,077.


Maryland

170,745.


Virginia

309,460.


North Carolina

131,522.


South Carolina

116,048.


Georgia

19,341.58



Dollars
1,809,798.58


That the excess in specie, of the former requisitions, as above stated, be, and it is hereby appropriated towards the payment of one years Interest on the Domestic Debt for the year 1786; any thing in the said requisitions to the contrary notwithstanding; And that whenever one moiety of the sum required for the above purpose shall be paid into the common Treasury the Board of Treasury be, and they are hereby authorised and directed, to give public notice thereof in the several States, and to take such measures for the payment of the said Interest, as they shall think best adapted for the convenience of the public creditors in the several States, and for preserving regular Documents of the interest so paid.
That the foregoing requisition is made in virtue of the Powers of the Confederation, and is obligatory on the States as such, and that the payments under the same shall be

passed to the credit of the States respectively, on the terms prescribed by the resolve of Congress, of the 6th day of October 1779 and be applied in conformity to the statement in the preceding part of this requisition, giving preference according to the order in which they are placed in the Estimate.
And whereas, from the delinquency in several States, in discharging their respective quotas of the general Requisitions, the public service is not only greatly impeded, but the United States have been precluded from the means of discharging their foreign engagements, which are at present accumulated to a very heavy amount.
Resolved, That it be again required of the several States, as indispensably necessary to the welfare & honor of the Union, to pay, without delay, into the General Treasury, their several quotas of the former requisitions; and that the States, which continue particularly delinquent, must be considered as responsible for all the Evils which will inevitably flow from a total disregard to the political obligations by which they are constitutionally bound to the other members of the confederacy.
Samuel Osgood
Walter Livingston
Arthur Lee
No. 2.
Estimate of Money requisite for the War Department from first January, to thirty first December 1787


Pay of the troops

39,031.


Subsistences
5,232.



Rations
28,129.30





33,361.30


Clothing

15,002.


Paymaster Generals department

3,400.


Hospital Department

1,000.


Quarter Master’s Department

13,000.


Ordnance Department

24,614.60


Contingencies of War Department

2,000.


War Office

  5,000.  




136,409.


To which add the amount of expences accruing in consequence of the resolve of Congress of the 20th October 1786 per estimate of the 13th August 1787.
48,748.17


Deduct for the Paymaster Generals Department, included in the estimate for the civil department
3,400.



Ditto for the War Office inclu[d]ed in Ditto
 5,000.  





  8,400.  


Leaves for the War Department Dollars

176,757.17


C.
Comparative Estimate of the sums required in Specie of the several States, by the requisitions of 1784 1785 and 1786 with the Expenditures made under the several appropriations, and in sums now judged necessary to complete the same, shewing the surplus or short provision of the specie appropriations for the years above mentioned. By the requisition of 1784 was required of the States in specie Viz.


For civil Department

107,525.33


Military Department

200,000.



Marine Department
30,000.



Purchases of Indian soil and Expence
60,000.



Contingencies
60,000.



Debts contracted and unpaid, for services of 1782 and 1783
1,000,000.



Spanish Loan, interest on, to 31st December 1784
37,500.



French Loan interest on, 24,000,000 Livres
222,000.



Dutch Loan, Interest on 10,000,000 Livres guaranteed by France
74,074.



Ditto interest on 1,800,000 florins
35,000.



Debt to Farmers General interest on
   15,680.  





1,841,779.33


By that of the 27th September 1785




For civil Department
122,231.



Military Department
187,224.32



Purchases of Indian Soil
5,000.



Contingencies
90,000.



Dutch Loan, Interest on 10,000,000 Livres guaranteed by France
74,074.



French Loan of 24,000,000 Livres, Interest on
222,222.20



Spanish Loan of 174,000 dollars Interest on
8,700.



Dutch Loan of 5,000,000 Florins, at 5 ⅌ Cent
96,527. 5



Ditto of 2,000,000 do at ⅌ 4 Cent
30,888.88



Farmers General, 846,710 livres, capital
    7,840.  





844,707.55


By the requisition of the 2d of August 1786 the sum required in specie was,




For Civil Department
169,352.86



Military Department
168,274.50



Contingencies
94,294.65



Indian Affairs
6,000.



Geographer’s Department
8,953.



French and Dutch Loans interest for 1786
317,985.10



Ditto principal and interest for 1787
1,392,059.17



Spanish Loan, balance of interest
2,396.55



Debts due to foreign Officers Interest for 1786
   11,185.55





2,170,501.68




4,856,988.66


In these sums were included, through error, four years Interest on the eighteen million French Loan; whereas two years only ought to have been called for, to complete the Interest to 1787 inclusive. that for 1784 and 1785 having been included in the estimates of these years making an excess (after rectifying an error in the estimate of the year 1784. of computing the Interest on twenty four million of Livres at 220,000. instead of 220,222) of 333,111 Dollars.



Recapitulation



Civil Department 1784, 1785. & 1786
399,109.29



Military Department do do ⅌ do
555,498.82



Marine Department 1784
30,000.



Purchases of Indian Soil &c. 1784, 1785 and 1786
71,000.


  

Contingencies 1784, 1785 and 1786
244,294.65



Debts contracted and unpaid 1782 and 1783
1,000,000.



Spanish Loan, Interest on
48,596.55



Farmers General, Interest for 1784 and 1785
23,520.



French and Dutch Loans—Interest and principal, Installments for 1784 1785 1786 and 1787
2,464,830.50



Geographer’s Department, 1786
8,953.



Debts due to foreign officers 1786
   11,185.55





4,856,988.66


From the above statement it appears, that for the civil Department was required in 1784, 1785 and 1786
Surplus short provisions



  399,209.29



Which sum being founded on an Estimate of actual Salaries and Expences leaves no surplus

000,000.


For the military Department
  555,498.82



On which account has been expended exclusive of services of 1782 and 1783 the sum of
559,601.68



Judged necessary to complete pay & subsistence &c. of Colonel Harmars corps for 1786
   39,141.33



Short provision

43,244.29


Marine Department
   30,000.  



Expended
24,754.45



Balance judged necessary to complete the appropriation
    5,245.45



Dollars
   30,000.  



Purchases of Indian Rights of Soil and Contingencies
  315,294.65



Under which two heads have been expended
248,863.60



Balance judged necessary to complete the appropriation, upwards of Forty thousand Dollars having been expended on account of Barbary Treaties, and not requir’d in any former Estimate
   66,431. 5



Dollars
315,294.65



Debts contracted and unpaid in 1782 and 1783 on which account there was required
1,000,000.  



Anticipation of the late Superintendant of Finance
153,000.



Expenditures by the Board
38,539. 9



Arrears of military pay due for 1782 and 1783
39,141.33



Balance which may be appropriated for other objects
769,319.48
769,319.48



1,000,000.  


  

French and Dutch Loans




Interest and principal, for 1784 1785 1786 and 1787
Surplus short provisions



2,464,830.50



On which account has been expended
557,427.



The sum necessary to complete the payment of Interest and Installments of principal to the end of the year 1787
1,574,292.50



Excess of appropriation
  333,111.  



Dollars
2,464,830.50
  333,111.  




1,102,430.48


On the other articles mentioned in the Recapitulation there does not, on examination, appear any surplus; the excess, however, of the sums required in specie, of the several States, by the requisition of 1784. beyond the aggregate objects, for which specie was necessary may be applied as stated in the Reports.


The sum required in specie being
2,003,241.



And the sum for which actual specie was necessary
1,841,779.33



Surplus of specie required

161,461.57


To which add, as stated per contra

1,102,430.48


Makes the total surplus—Dollars—

1,263,892.15


From which deduct short provisions on military Department for 1784 1785 and 1786
43,244.29



For Contingencies
   20,647.76





63,892.15


Remains subject to a change of appropriation

1,200,000.  



Dollars
1,263,892.15


F.
[Board of Treasury to Congress]
Board of Treasury February 19th 1787 


Present
Samuel Osgood
}
Esquires



Walter Livingston



Arthur Lee


The Board of Treasury to whom was refered an Extract of a letter from the Honorable Mr Jefferson Minister Plenipotentiary to the Court of France
Beg leave to report,
That the said minister states, “that a proposition has been made to Monsieur De Calonne, Minister of the finances of France, by a company of Dutch merchants to purchase the debt due from the United states to the Crown of France; giving for the said Debt, amounting to twenty four million of Livres, the sum of twenty million of Livres.
[“]That information of this proposition has been given to him by the Agent of the said company, with the view of ascertaining whether the proposed Negociation would be agreeable to Congress.
“That the said minister suggests, That if there is a danger of the Public payments not being punctual, whether it might not be better that the discontents which would then arise should be transferred from a Court, of whose good will we have so much need, to the breasts of a private company.

[“]That the credit of the United states is sound in Holland, and that it would probably not be difficult to borrow in that Country the whole sum of money, due to the Court of France, and to discharge that Debt without any deduction, thereby doing what would be grateful to the Court, and establishing with them a confidence in our honor.”
On a mature consideration of the circumstances above mentioned, the board beg leave to observe.
That at the time the debt due from the United States to the Crown of France was contracted, it could not have been foreseen, that the different members of the Union would have hesitated to make effectual provision for the discharge of the same, since it had been contracted for the security of the lives, liberty & property of their several citizens, who had solemnly pledged themselves for its redemption, and that therefore the honor of the United States cannot be impeached for having authorised their minister at the Court of France to enter into a formal Convention acknowledgeing the amount of the said Debt, and stipulating for the reimbursement of the principal and Interest due thereon.
That should the United States at this period, give any sanction to the transfer of this Debt, or attempt to make a Loan in Holland for the discharge of the same, the person interested in the transfer, or in the Loan, would have reason to presume that the United states in Congress would make effectual provision for the punctual payment of the Principal and Interest.
That the prospect of such provision being made within a short period, is by no means flattering; and though the credit of the United States is still sound in Holland, from the exertions which have been made to discharge the Interest due to the subscribers to the Loan in that Country, yet in the opinion of this board, it would be unjust, as well as impolitic to give any public sanction to the proposed Negociation.
Unjust, because the nation would contract an engagement, without any well grounded expectation of discharging it with proper punctuality, Impolitic, because a failure in the payment of Interest accruing from the negociation (which would inevitably happen) would justly blast all hopes of credit with the Citizens of the United Netherlands, when the exigencies of the Union might render new Loans indispensibly necessary.
The Board beg leave further to observe, that altho a grateful sense of the services rendered by the Court of France would undoubtedly induce the United States in Congress to make every possible exertion for the reimbursement of the Monies advanced by his Most Christian Majesty, yet that they cannot presume that it would tend to establish in the mind of the French Court an idea of the National honor of this Country, to involve individuals in a heavy Loan, at a time when Congress were fully sensible that their resources were altogether inadequate to discharge even the Interest of the same, much less the Installments of the principal from time to time becoming due.
How far the Idea of transferring, the discontent which may prevail in the French Court, for want of the punctual payment of Interest, to the breasts of the private Citizens of Holland, would be consistent with sound policy, the Board forbear to enlarge on, it may be proper however to observe, that the public integrity of a nation is the best shield of defence against any Calamities, to which in the course of human events she may find herself exposed.
This principle, so far as it respects the conduct of the United States in contracting the Loans with France cannot be called in question—The reverse would be the case, should the sanction of the United states be given, either to the transfer of the French Debt, or to the Negociation of a Loan in Holland for the purpose of discharging it.
If it be further considered, that the consequences of a failure in the punctual payment of Interest on the Monies borrowed by the United States can by no means be so

distressing to a nation (and one powerful in resources) as it would be to individuals whose dependance for support is frequently on the Interest of the Monies Loaned; the Board presume that the proposed Negociation cannot be considered at the present juncture, in any point of view, as either eligible or proper.
Under these circumstances they submit it as their opinion, That it would be proper without delay to instruct the Minister of the United States at the Court of France, not to give any sanction to any Negociation which may be proposed for transfering the Debt due from the United states to the Court of France, to any State or company of individuals who may be disposed to purchase the same.
All which is humbly submitted


Saml Osgood
}
Commrs


W: Livingston


Arthur Lee


